Per Curiam.

After issue was joined herein, the defendant obtained a number of adjournments, but it was finally stipulated in writing by the parties that the action should be tried on March 25, 1898, and no further adjournment should be asked for by either party. On that day, the plaintiff attended at the court, prepared to try the case, when defendant’s attorney asked for another adjournment. The court refused the request, and an inquest was taken. Subsequently defendant moved to open the default, which motion was granted, upon reasonable terms, with which defendant never complied, nor did it appeal from the order opening the default. It did appeal, however, from the original order denying the motion for an adjournment and also from the judgment rendered on the default.
It is our opinion that, under the circumstances disclosed, the trial court was fully warranted- in denying the application and in rendering judgment on defendant’s default. Judgment affirmed, with costs.
Present: Beekman, P. J., Gildersleeve and Giegerich, JJ.
Judgment affirmed, with costs.